DETAILED ACTION
Applicant's amendments and remarks, filed 9/13/21, are fully acknowledged by the Examiner. Currently, claims 2-20 are pending. Applicant’s argument to the IDS is persuasive, and the IDS is considered. The following is a complete response to the 9/13/21 communication.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 9/22/21.

The application has been amended as follows: 

 10. The electrosurgical system according to claim 2, wherein the floating electrode is movable relative to the first active electrode in a direction that is perpendicular with respect to a longitudinal axis defined by the shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found are Austin (US 5,702,390), Goble (US 2005/0124987), and Ciarrocca (US 7,419,488). However, regarding claims 2 and 18, the combination is silent regarding the floating electrode is parallel to the plane when the floating electrode is in both the extended position and in the retracted position. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Regarding independent claim 13, the combination does not teach wherein the floating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794